                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :      Criminal No. 1:14-cr-167
                                           :      Civil No. 1:18-cv-2381
              v.                           :
                                           :      Hon. John E. Jones III
CHICO JERMELL CARRAWAY,                    :
                     Defendant.            :

                                   MEMORANDUM

                                    February 6, 2020

       Before the Court is the counseled Motion Under 28 U.S.C. 2255 to Vacate,

Set Aside, or Correct Sentence by Person in Federal Custody (Doc. 139) filed by

Chico Jermell Carraway (“Carraway” or “Defendant”).1 The Motion has been

fully briefed by the parties (Docs. 140 and 142) and is therefore ripe for our

review. For the reasons that follow, the Motion shall be denied, and no certificate

of appealability shall issue.




1
 Carraway commenced these §2255 proceedings by filing a pro se motion to vacate with brief in
support. (Doc. 123 and 124). Upon our review of Carraway’s pro se submission, we appointed
counsel to represent him in these proceedings. Thereafter, attorney Craig Kauzlarich filed an
amended §2255 motion and brief in support on Carraway’s behalf. As such we shall dismiss
Carraway’s pro se motions (Docs. 123 and 135) as moot.
I.    BACKGROUND


      On November 16, 2015, Defendant pled guilty to Counts One and Two of a

3-count Indictment charging him with distribution and possession with intent to

distribute 500 grams and more of cocaine hydrochloride and 100 grams of heroin

(Count 1) and possession of a firearm during and in relation to a drug trafficking

crime (Count 2). (Doc. 1). The Defendant’s guilty plea was made pursuant to a

plea agreement, wherein it is specifically stated that Counts 1 and 2 each carry

mandatory minimum terms of 5 years imprisonment. (Doc. 75).


      Following the entry of the plea, the assigned United States Probation Officer

rendered a Presentence Investigation Report (“PSR”). Following our rulings on

several sentencing objections, Carraway’s advisory sentencing guidelines were

determined to be 100 to 125 months plus a mandatory 60 month consecutive term

of imprisonment on the gun charge contained in Count 2. On April 17, 2017, we

sentenced the Defendant to a term of 160 months, representing a term of 100

months on Count 1 and a consecutive 60 month term on Count 2.


      Carraway filed a pro se notice of appeal to the United States Court of

Appeals for The Third Circuit (Doc. 112) on May 2, 2017. The appeal was

voluntarily dismissed on September 29, 2017. (Doc. 120).




                                          2
II.   DISCUSSION


      Carraway raises a single ground for relief in his motion, namely that counsel

was ineffective during plea negotiations. Specifically, Carraway contends that plea

counsel, Christopher Ferro, Esq., assured him that he would receive a nine year

sentence.


      A. Ineffective Assistance of Counsel


      Since Carraway’s claim sounds in ineffective assistance of counsel, we

begin with the well-established standard for such a claim under 28 U.S.C. § 2255.

In order to successfully demonstrate ineffective assistance of counsel, a petitioner

must establish that (1) the performance of counsel fell below an objective standard

of reasonableness; and (2) the errors of counsel prejudiced the defense. Strickland

v. Washington, 466 U.S. 668, 687-92, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

The first prong of the Strickland test requires the defendant show that counsel's

performance was actually deficient. Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir.

2001). A court "deciding an actual ineffectiveness claim must judge the

reasonableness of the counsel's challenged conduct on the facts of the particular

case, viewed as of the time of counsel's conduct." Strickland, 466 U.S. at 690.

Counsel's conduct presumptively "falls within the wide range of reasonable

professional assistance," and the defendant "must overcome the presumption that,


                                          3
under the circumstances, the challenged action 'might be considered sound trial

strategy.'" Id. at 689-90 (quoting Michel v. Louisiana, 350 U.S. 91, 93, 76 S. Ct.

158, 100 L. Ed. 83 (1955)).


      The second prong of the Strickland test requires the defendant show that the

deficient performance so prejudiced the defense as to raise doubt as to the accuracy

of the outcome of the trial or sentence. Strickland, 466 U.S. at 693-94. The

petitioner must demonstrate that "there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different." Jermyn, 266 F.3d at 282 (quoting Strickland, 466 U.S. at 693). A

"reasonable probability," for the purposes of establishing prejudice, is "a

probability sufficient to undermine confidence in the outcome." Id.

     B. Analysis

      To review, Carraway claims that his counsel was ineffective when he

“assured” him that he would receive no more than a 9 year sentence and therefore

Carraway entered an involuntary guilty plea. A review of the transcript of the

change of plea proceedings in this matter confirms that Carraway’s claim is clearly

frivolous and does not warrant a hearing. See United States v. Booth, 432 F.3d

542, 545 (3d Cir. 2005)(a defendant is not entitled to a hearing if his allegations are

contradicted or “clearly frivolous based on the existing record.”); see also Page v.

United States, 462 F.2d 932, 933 (3d Cir. 1972); Government of Virgin Islands v.

                                           4
Nicholas, 759 F.2d 1073, 1077 (1985)(it is appropriate for judges to draw upon

personal knowledge and recollection in considering the facts).

      During the change of plea proceeding, when the assistant United States

Attorney summarized the contents of the plea agreement he stated that “[b]oth

Counts 1 and 2 carry a mandatory period of imprisonment of five years each” (TR

7:22-23) and that “Count 2 of the plea agreement provides for a five year

mandatory term that’s consecutive to the underlying offense.” (TR 9:8-9).

Carraway then confirmed that the Government had accurately summarized the plea

agreement and that no one promised or offered him anything else to get him to

plead guilty. (TR 9:15-21). The Court’s recollection is that Carraway was alert,

focused and oriented during this proceeding. He was also unwavering in his

responses, which clearly indicated that he understood the ramifications of the plea

agreement and his pleas of guilty to Counts 1 and 2 of the Indictment. In short, at

the change of plea proceeding, it was made plain that Carraway was facing a 10

year sentence at minimum. It defies credulity that Carraway’s experienced and

able counsel would have “assured” him he was only going to receive a 9 year

sentence and that neither Carraway or his counsel would have interjected during

the change of plea proceeding to question the 10 year minimum term that was

discussed by the Government counsel and the Court.




                                         5
      In any event, the law only requires that a defendant be informed of his

exposure in pleading guilty, it does not require that he be given a reasonable best-

guess as to what his actual sentence will be. See United States v. Shedrick, 493

F.3d 292 (3d Cir. 2007). Further, an erroneous sentencing prediction by counsel or

failure to anticipate a guideline enhancement does not render a plea involuntary.

See Masciola v. United States, 469 F.2d 1057, 1059 (3d Cir. 1972). Carraway

attempts to distinguish his claim by asserting that Attorney Ferro “assured” him

that his sentence would be nine years. Attorney Ferro has practiced before this

Court for many years, and we harbor grave doubts that he would ever make such

an assurance given the extant facts. But what is ultimately dispositive is that

Caraway was clearly advised, and manifestly signaled, that he understood that his

sentencing exposure exceeded nine years.

      Accordingly, we find that Carraway’s ground for relief in the instant Motion

is meritless, and his Motion shall be denied.

     C. Certificate of Appealability


     Based on the foregoing analysis, we do not find that Carraway has made a

substantial showing of the denial of a constitutional right, and as such, no

certificate of appealability shall issue. See 28 U.S.C. § 2253(c)(2).

      An appropriate Order follows.



                                          6
